DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Brankovic et al. (US Pub No. 2017/0036541) has been added to address the newly added claim limitations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub No. 2017/0090475) and Brankovic et al. (US Pub No. 2017/0036541).
	Regarding claims 1, 9, and 10, Choi teaches vehicle comprising:
an information acquisition unit configured to acquire a movement of a body of a driver (See abstract, [0009], [0100], [0105], and Fig. 6); and
a controller configured to determine whether the movement of the body of the driver acquired by the information acquisition unit is a normal pattern of the driver (See abstract and [0104]).
Choi does not teach to emit electromagnetic waves and detect the movement of the driver on a Doppler effect of the electromagnetic waves.
Brankovic teaches to emit electromagnetic waves and detect the movement of the driver on a Doppler effect of the electromagnetic waves (See [0067]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Choi’s system to include Brankovic’s Doppler Effect measurement for a simple approach for body 
Regarding claim 3, Choi teaches the movement of the body of the driver includes a behavior of the driver (See [0072]).
Regarding claim 5, Choi teaches the movement of the body of the driver includes a movement caused by a biological process of the driver (See [0072]).
Regarding claim 6, Choi teaches the movement of the body of the driver includes a movement caused by a biological process of the driver (See [0072]).
Regarding claim 7, Choi teaches a notification interface configured to notify information, wherein the controller is configured to notify a determination result about whether the movement of the body of the driver is the normal pattern of the driver, from the notification interface. (See [0096] and [0099]).
Regarding claim 8, Choi does not explicitly teach the movement of the body of the driver includes a change in a position of the driver around the vehicle.
 Brankovic teaches the movement of the body of the driver includes a change in a position of the driver around the vehicle (See abstract and [0067]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Brankovic as applied to claim 1 above, and further in view of Park et al. (US Pub No. 2017/0267252).
Regarding claim 2, Choi does not explicitly teach a memory configured to store a pattern of the movement of the body of the driver, wherein the controller is configured to determine that the movement of the body of the driver acquired by the information acquisition unit is the normal pattern of the driver, in a case where the movement of the body of the driver acquired by the information acquisition unit is within a range of the pattern of the movement of the body of the driver stored in the memory.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Choi’s system to include Park’s memory of stored behavior information.  Park’s comparison of sensor data with stored data is a known technique that is applicable to Choi’s system and one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Brankovic as applied to claim 1 above, and further in view of Wu et al. (US Pub No. 2012/0169503).
Regarding claim 4, Choi does not explicitly teach a seat on which the driver is to sit during driving; and a weight sensor configured to detect a load on the seat, wherein the controller is configured to determine whether the behavior of the driver until the controller determines that the driver sits on the seat based on an output of the weight sensor is the normal pattern of the driver.
Wu teaches a seat on which the driver is to sit during driving; and a weight sensor configured to detect a load on the seat, wherein the controller is configured to determine whether the behavior of the driver until the controller determines that the driver sits on the seat based on an output of the weight sensor is the normal pattern of the driver (See [0071]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Choi’s system to include Wu’s seat sensor to accurately verify driver presence. Therefore, the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683